Case 2:20-cv-00014-JPJ-PMS Document 7 Filed 09/15/20 Page 1 of 2 Pageid#: 46




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                              BIG STONE GAP DIVISION

MELINDA SCOTT,                             )
                                           )
       Plaintiff                           )
                                           )
v.                                         )                      Case No. 2:20cv14
                                           )
WISE COUNTY DEPT. of                       )
SOCIAL SERVICES                            )
                                           )
and                                        )
                                           )
JOSHUA MOON                                )
                                           )
       Defendants.                         )

                       NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Christopher S. Dadak of Guynn, Waddell, Carroll & Lockaby,

P.C. hereby enters his appearance as counsel of record for Defendant Wise County Department

of Social Services.

       Respectfully submitted this 15th day of September, 2020.

                                                   /s/ Christopher S. Dadak
                                                   Christopher S. Dadak


Christopher S. Dadak (VSB #83789)
GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
415 S. College Avenue
Salem, Virginia 24153
Phone: 540-387-2320
Fax: 540-389-2350
christopherd@guynnwaddell.com
Case 2:20-cv-00014-JPJ-PMS Document 7 Filed 09/15/20 Page 2 of 2 Pageid#: 47




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that I have mailed by United

States Postal Service the document the Plaintiff appearing pro se:

               Melinda Scott
               2014PMB87
               PO Box 1133
               Richmond, Virginia 23218


                                             /s/ Christopher S. Dadak
                                             Christopher S. Dadak (VSB # 83789)
                                             GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
                                             415 S. College Avenue
                                             Salem, Virginia 24153
                                             Phone: 540-387-2320
                                             Fax: 540-389-2350
                                             christopherd@guynnwaddell.com
                                             Counsel for Wise Co. Dept. of Social Services
